FILE COPY



                                         BILL OF COSTS

         TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                    No. 07-14-00056-CV

                                  Bond Restoration, Inc.

                                                 v.

                                     Ready Cable, Inc.

  (No. 2012-005498-3 IN COUNTY COURT AT LAW NO 3 OF TARRANT COUNTY)


Type of Fee                    Charge     Paid           By
                               s
Indigent                       $25.00     TRANSFER       Jerry Hecht
Statewide efiling fee          $20.00     TRANSFER       Jerry Hecht
Filing                         $100.00    TRANSFER       Jerry Hecht
Supreme Court chapter 51 fee   $50.00     TRANSFER       Jerry Hecht




 Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                     Court costs in this cause shall be paid as per
                         the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                             IN TESTIMONY WHEREOF, witness my hand
                                             and the Seal of the COURT OF APPEALS for
                                             the Seventh District of Texas on October 30,
                                             2015.


                                             Vivian Long
                                             VIVIAN LONG, CLERK